      Case 2:19-cr-00053-KS-MTP Document 127 Filed 10/29/20 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 2:19-CR-53-KS-MTP

GREGORY ALVIN AUZENNE, et al.



                                      ORDER

      For the reasons below, the Court denies Defendant Auzenne’s Motion to

Compel Election Among Multiplicitous Counts [67]. The Court also grants Defendant

Clark’s Motion to Join [78] Auzenne’s motion insofar as Clark seeks leave to join in

the motion, but denies the substantive underlying motion for the same reasons.

      On September 24, 2019, the Government filed an Indictment [1] charging

Defendants with a variety of crimes arising from a scheme to defraud government

health care benefit programs by marketing, prescribing, and billing for compound

medications. Specifically, the Government alleges that Defendant Auzenne pre-

signed blank, pre-printed prescriptions for compound medications that served no

legitimate medical purpose, and that Defendant Clark transmitted the signed,

fraudulent prescriptions to an intermediary who completed them and delivered them

to a pharmacy. The Government claims that Defendants bilked government health

care benefit programs of approximately $1,766,401.06, and that Auzenne and Clark

accepted illegal kickbacks and bribes as inducement to participate in the scheme.

      Defendant Auzenne filed a Motion to Compel Election Among Multiplicitous
      Case 2:19-cr-00053-KS-MTP Document 127 Filed 10/29/20 Page 2 of 9




Counts and Strike Unelected Counts [67], and Defendant Clarke filed a Motion to

Join [78] Auzenne’s motion. Defendants argue that Counts 1 and 5 are multiplicitous,

that the Government must elect which one it wishes to pursue, and that the Court

must dismiss the unelected count.

      “Multiplicity is the charging of a single offense in several counts. The chief

danger raised by a multiplicitous indictment is the possibility that the defendant will

receive more than one sentence for a single offense,” thus offending the Constitution’s

Double Jeopardy Clause. United States v. Jones, 733 F.3d 574, 584 (5th Cir. 2013).

“What the clause prohibits, however, is not the imposition of cumulative punishment

but the imposition of greater punishment than the legislature intended. Simply

because two criminal statutes may be construed to proscribe the same conduct . . .

does not mean the Double Jeopardy Clause precludes the imposition, in a single trial,

of cumulative punishments pursuant to those statutes.” Untied States v. Vasquez, 899

F.3d 363, 381 (5th Cir. 2018) (quoting Missouri v. Hunter, 459 U.S. 359, 366, 368, 103

S. Ct. 1432, 63 L. Ed. 2d 715 (1980)). “There are at least two species of multiplicity

challenges . . . .” United States v. Woerner, 709 F.3d 527, 539 (5th Cir. 2013).

Defendants asserted both.

      The first type of multiplicity challenge “arises when a defendant is charged

with violating two different statutes, one of which is arguably the lesser included

offense of the other.” Id. When addressing this type of challenge, the Court applies

Blockburger v. United States, 284 U.S. 299, 52 S. Ct. 180, 76 L. Ed. 306 (1932), and


                                          2
      Case 2:19-cr-00053-KS-MTP Document 127 Filed 10/29/20 Page 3 of 9




its progeny. Id. First, the Court looks “for a clear indication of legislative intent to

permit cumulative punishment for one offense under two separate statutes.” Vasquez,

899 F.3d at 382. “Second, absent such an indication,” the Court applies Blockburger’s

“same elements” test. Id. That is, the Court determines whether each statute

“requires proof of a fact which the other does not.” United States v. Sanjar, 876 F.3d

725, 737 (5th Cir. 2017) (quoting Albernaz v. United States, 450 U.S. 333, 337, 101 S.

Ct. 1137, 67 L. Ed. 2d 275 (1981)). The Court examines both the elements of the

statutory crimes, and the offenses as charged. United States v. Ogba, 526 F.3d 214,

233 (5th Cir. 2008); Sanjar, 876 F.3d at 737.

      The Court will assume, without deciding, that there is no “clear indication of

legislative intent to permit cumulative punishment for one offense under two

separate statutes.” Vasquez, 899 F.3d at 382. Therefore, the Court must determine

whether each statute “requires proof of a fact which the other does not.” Sanjar, 876

F.3d at 737. Defendants argue that Count 5 is a lesser included offense of Count 1.

      In Count 1, the Government charged Defendants with violating 18 U.S.C. §

1349 by conspiring a) to commit wire fraud in violation of 18 U.S.C. § 1343, and b) to

defraud a health care benefit program in violation of 18 U.S.C. § 1347. “The elements

of a conspiracy under 18 U.S.C. § 1349 are: (1) two or more persons made an

agreement to commit an unlawful act; (2) the defendant knew the unlawful purpose

of the agreement; and (3) the defendant joined in the agreement willfully, with the

intent to further the unlawful purpose.” United States v. Simpson, 741 F.3d 539, 547


                                           3
      Case 2:19-cr-00053-KS-MTP Document 127 Filed 10/29/20 Page 4 of 9




(5th Cir. 2014).

      In Count 5, the Government charged Defendants with violating 18 U.S.C. §

371 by conspiring to violate 42 U.S.C. §§ 1320a-7b(b)(1)(A)-(B). “To support a

conspiracy conviction under 18 U.S.C. § 371, the government must prove three

elements: (1) an agreement between two or more people to pursue an unlawful

objective; (2) the defendant’s knowledge of the unlawful objective and voluntary

agreement to join the conspiracy; and (3) an overt act by one or more of the

conspirators in furtherance of the conspiracy’s objective.” United States v. Fisch, 851

F.3d 402, 406-07 (5th Cir. 2017).

      Defendants cite United States v. Ogba, 526 F.3d 214 (5th Cir. 2008). There, the

Fifth Circuit addressed a defendant’s claim that his convictions for health care fraud

under 18 U.S.C. § 1347 and illegal remuneration under 42 U.S.C. § 1320a-7b(b)(2)(A)

were multiplicitous. Id. at 232-36. The Court applied Blockburger, and found that

“[o]n their face, the statutes each require proof of an additional fact that the other

does not,” in that “[i]llegal remuneration does not require fraud or falsity” and health

care fraud “does not require payment in return for a referral.” Id. at 234.

      However, the Court noted that “if [the defendant’s] healthcare fraud conviction

were based entirely on proof of his receipt of kickbacks, which he did dishonestly,

then a conviction for illegal remuneration is a lesser included offense of health care

fraud.” Id. The jury charge “included multiple theories of health care fraud,” including

paying or receiving illegal remuneration. Id. at 235. Therefore, if the jury concluded


                                           4
      Case 2:19-cr-00053-KS-MTP Document 127 Filed 10/29/20 Page 5 of 9




that the Government had proven only the illegal remuneration theory of health care

fraud, then the defendant’s “sentencing, under a conviction for illegal remuneration

and health care fraud – illegal remuneration coupled with the specific intent to

defraud – violated the Double Jeopardy Clause.” Id. at 236. The Court used a “general

verdict form,” which did not “indicate which of the health care fraud theories the jury

unanimously agreed upon.” Id. Therefore, the Court of Appeals concluded that the

trial court’s sentences for health care fraud and illegal remuneration were

multiplicitous. Id.

      In this case, Count 5 requires proof of an overt act, while Count 1 does not.

Compare Fisch, 851 F.3d at 406-07, with Simpson, 741 F.3d at 547. Additionally, the

substantive offenses underlying each conspiracy are different. See United States v.

Sharpe, 193 F.3d 852, 863 (5th Cir. 1999) (when comparing two conspiracy counts for

multiplicity analysis, court should examine the elements of the substantive offenses

which were the objects of the conspiracies). Count 1 relates to a conspiracy to commit

wire fraud and health care fraud, while Count 5 relates to a conspiracy to violate the

AKS. To prove health care fraud, the Government must provide evidence of false

claims submitted to a health care benefit program. United States v. Garcia, 432 F.

App’x 318, 322 (5th Cir. 2011). To prove wire fraud, the Government provide evidence

that Defendants used or caused a wire transmission to be used in furtherance of the

scheme. United States v. Kuhrt, 788 F.3d 403, 413-14 (5th Cir. 2015). A conspiracy to

violate the AKS does not require proof of either of these elements. Therefore, each


                                          5
      Case 2:19-cr-00053-KS-MTP Document 127 Filed 10/29/20 Page 6 of 9




conspiracy count requires proof of an element that the other does not.

      Moreover, the specific behavior underlying the counts is different. Count 1

charges a conspiracy to fraudulently obtain money from health care benefit programs

by use of interstate wire transmissions. Specifically, the Government charges that

Defendants conspired to formulate, produce, and prescribe compound medications

based solely on the reimbursement rate per ingredient, rather than medical efficacy

or the needs of beneficiaries. As part of this scheme, Defendants allegedly transmitted

fraudulent prescriptions and reimbursement requests through interstate wire

communications. In contrast, Count 5 charges a conspiracy to violate the Anti-

Kickback Statute. The Government specifically charged that Defendants conspired to

solicit and receive kickbacks and bribes from Marco Moran in exchange for providing

signed, blank prescriptions for compounded medications.

      For these reasons, the Court concludes that the Government’s charge of health

care fraud is not based on a theory of illegal remuneration. Therefore, the charge of

conspiracy to violate the AKS is not a lesser-included offense. See United States v.

Njoku, 737 F.3d 55, 67-68 (5th Cir. 2013); United States v. Ngari, 559 F. App’x 259,

270 (5th Cir. 2014).

      “The second type of multiplicity challenge arises when charges for multiple

violations of the same statute are predicated on arguably the same criminal conduct.

In that circumstance, the court inquires whether separate and distinct prohibited

acts, made punishable by law, have been committed.” Woerner, 709 F.3d at 539.


                                          6
      Case 2:19-cr-00053-KS-MTP Document 127 Filed 10/29/20 Page 7 of 9




Defendants argue that Counts 1 and 5 impermissibly charge a single conspiracy as

two separate conspiracies.

      Once again, the Court applies the Blockburger test, “asking whether each

provision requires proof of a fact which the other does not.” Sanjar, 876 F.3d at 737.

Additionally, to determine whether more than one conspiracy existed, the Court

should consider the following factors:

      (1) time, (2) persons acting as co-conspirators, (3) the statutory offenses
      charged in the indictments, (4) the overt acts charged by the government
      or any other description of the offense charged which indicates the
      nature and scope of the activity which the government sought to punish
      in each case, and (5) places where the events alleged as part of the
      conspiracy took place.

United States v. Cihak, 137 F.3d 252, 258 (5th Cir. 1998) (quoting United States v.

Marable, 578 F.2d 151, 154 (5th Cir. 1978)). No factor is determinative; they must be

considered in combination. Id.

      Defendants cite United States v. Mori, 444 F.2d 240 (5th Cir. 1970), arguing

that the Government can not charge the same conduct under the general conspiracy

statute of 18 U.S.C. § 371 and the specific conspiracy statute of 18 U.S.C. § 1349.

However, Mori does not categorically forbid charging under both the general

conspiracy statute and specific conspiracy statutes. Rather, it forbids the Government

from charging the same conduct under both the general conspiracy statute, 18 U.S.C.

§ 371, and the specific statute addressing conspiracies to import narcotics, 21 U.S.C.

§ 174. Mori, 444 F.2d at 243-45.

      The Fifth Circuit has explicitly held that an indictment charging a specific

                                          7
      Case 2:19-cr-00053-KS-MTP Document 127 Filed 10/29/20 Page 8 of 9




conspiracy under 18 U.S.C. § 1349 and a general conspiracy under 18 U.S.C. § 371 is

not multiplicitous if it otherwise satisfies the Blockburger analysis. Sanjar, 876 F.3d

at 737 (citing United States v. Jones, 733 F.3d 574, 584 (5th Cir. 2013); Njoku, 737

F.3d at 68; United States v. Moran, 778 F.3d 942, 964 (11th Cir. 2015)). Therefore,

the Government may charge both a specific conspiracy to commit health care and

wire fraud under 18 U.S.C. § 1349 and a general conspiracy to violate the AKS under

18 U.S.C. § 371, as long as Blockburger is satisfied.

      As noted above, Count 5 requires proof of an overt act, while Count 1 does not.

Additionally, Count 1 relates to a conspiracy to commit wire fraud and health care

fraud, while Count 5 relates to a conspiracy to violate the AKS. To prove health care

fraud, the Government must provide evidence of false claims submitted to a health

care benefit program, and to prove wire fraud, the Government provide evidence that

Defendants used or caused a wire transmission to be used in furtherance of the

scheme. A conspiracy to violate the AKS does not require proof of either of these

elements. Therefore, each conspiracy count requires proof of an element that the

other does not. Additionally, the specific behavior underlying the charges is different,

as explained above.

      Finally, Defendants’ argument appears to be premised upon a misreading of

the Indictment. The Government alleged the existence of a single, overarching

scheme to enrich the Defendants and their co-conspirators, and it charged

Defendants with separate conspiracies that were part of that scheme. “[A] single


                                           8
      Case 2:19-cr-00053-KS-MTP Document 127 Filed 10/29/20 Page 9 of 9




scheme can be executed a number of times, and a defendant can be charged in

separate counts for each ‘execution’ of the scheme to defraud.” Untied States v. De La

Mata, 266 F.3d 1275, 1287 (11th Cir. 2002); see also United States v. Marroquin, 149

F.3d 1178, 1998 WL 414213, at *1 (5th Cir. 1998) (district court did not err in

sentencing on multiple counts of mail fraud and conspiracy as one overarching

scheme to defraud); cf. United States v. Krenning, 93 F.3d 1257, 1266-67 (5th Cir.

1996) (no prejudicial joinder in alleging a single scheme with multiple purposes and

charging multiple conspiracies as part of the scheme).

      For these reasons, the Court denies Defendant Auzenne’s Motion to Compel

Election Among Multiplicitous Counts [67]. The Court also grants Defendant Clark’s

Motion to Join [78] Auzenne’s motion insofar as Clark seeks leave to join in the

motion, but denies the substantive underlying motion for the same reasons.

      SO ORDERED AND ADJUDGED this 29th day of October, 2020.

                                                   /s/
                                                     Keith Starrett
                                                             KEITH STARRETT
                                              UNITED STATES DISTRICT JUDGE




                                          9
